DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on June 26, 2019 for application number 16/453,021. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2019 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al. (US 2017/0142044) (hereinafter Ball) in view of Zhang et al. (US 2019/0197187) (hereinafter Zhang).
Regarding claim 1, Ball teaches a method comprising: obtaining a log of actions performed by users in relation to entities (see Fig. 2,  Fig. 11, para [0004], para [0124], discloses logged interaction log for users actions relating to different entities in a social networking system); storing, based on the log of actions, a vector in vector space for each of the entities, for each of the actions, and for each of the users (see Figs. 1-2, para [0033-0034], para [0040-0041], discloses an index of nodes and edges of social graphs in data stores, for entities , actions, and users); obtaining an indication that a particular user of the users performed a particular action of the actions in relation to a particular entity of the entities (see Figs. 3a-c, para [0011], para [0071-0072], discloses obtaining scores based on signal values indicating an users interaction with comments).
Ball does not explicitly teach determining a resultant vector in the vector space based on a combination of the vector of the particular entity, the vector of the particular action, and the vector for the particular user; selecting a combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector; and providing an indication of the entity and the action that corresponds to the combination that was selected.
see Fig. 1, Fig. 4, para [0018], para [0035], discloses determining n-dimensional space (resultant vector) based on set of video files uploaded by social networking users, corresponding to sets of labels submitted to social network, and user interaction with video file); selecting a combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector (see para [0018], para [0021], discloses determining labels and user actions in a social networking system  for determining videos that fall within a region in dimensions in the n-dimensional space); and providing an indication of the entity and the action that corresponds to the combination that was selected (see para [0022], discloses determining vectors that are a threshold distance apart and adjusting algorithm based on users actions to determine allocation of regions of embedding spaces).
Ball/Zhang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ball to include a resultant vector from disclosure of Zhang. The motivation to combine these arts is disclosed by Zhang as “the number of dimensions used may be determined by the neural network based on optimizing the need to differentiate different types of audio files while reducing computational expense” (para [0039]) and including a resultant vector is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Ball teaches a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: obtaining a log of actions performed by users in relation to entities (see Fig. 2,  Fig. 11, para [0004], para [0124], discloses logged interaction log for users actions relating to different entities in a social networking system); storing, based on the log of actions, a vector in vector space for each of the entities, for each of the actions, and for each of the users (see Figs. 1-2, para [0033-0034], para [0040-0041], discloses an index of nodes and edges of social graphs in data stores, for entities , actions, and users); obtaining an indication that a particular user of the users performed a particular action of the actions in relation to a particular entity of the entities (see Figs. 3a-c, para [0011], para [0071-0072], discloses obtaining scores based on signal values indicating an users interaction with comments).
Ball does not explicitly teach determining a resultant vector in the vector space based on a combination of the vector of the particular entity, the vector of the particular action, and the vector for the particular user; selecting a combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector; and providing an indication of the entity and the action that corresponds to the combination that was selected.
Zhang teaches determining a resultant vector in the vector space based on a combination of the vector of the particular entity, the vector of the particular action, and the vector for the particular user (see Fig. 1, Fig. 4, para [0018], para [0035], discloses determining n-dimensional space (resultant vector) based on set of video files uploaded by social networking users, corresponding to sets of labels submitted to social network, and user interaction with video file); selecting a combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector (see para [0018], para [0021], discloses determining labels and user actions in a social networking system  for determining videos that fall within a region in dimensions in the n-dimensional space); and providing an indication of the entity and the action that corresponds to the combination that was selected (see para [0022], discloses determining vectors that are a threshold distance apart and adjusting algorithm based on users actions to determine allocation of regions of embedding spaces).
Ball/Zhang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ball to include a resultant vector from disclosure of Zhang. The motivation to combine these arts is disclosed by Zhang as “the number of dimensions used may be determined by the neural network based on optimizing the need to differentiate different types of audio files while reducing computational expense” (para [0039]) and including a resultant vector is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Ball teaches a medium comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: obtaining a log of actions performed by users in relation to entities (see Fig. 2, Fig. 11, para [0004], para [0124], discloses logged interaction log for users actions relating to different entities in a social networking system); storing, based on the log of actions, a vector in vector space for each of the entities, for each of the actions, and for each of the users (see Figs. 1-2, para [0033-0034], para [0040-0041], discloses an index of nodes and edges of social graphs in data stores, for entities , actions, and users); obtaining an indication that a particular user of the users performed a particular action of the actions in relation to a particular entity of the entities (see Figs. 3a-c, para [0011], para [0071-0072], discloses obtaining scores based on signal values indicating an users interaction with comments).
Ball does not explicitly teach determining a resultant vector in the vector space based on a combination of the vector of the particular entity, the vector of the particular action, and the vector for the particular user; selecting a combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector; and providing an indication of the entity and the action that corresponds to the combination that was selected.
Zhang teaches determining a resultant vector in the vector space based on a combination of the vector of the particular entity, the vector of the particular action, and the vector for the particular user (see Fig. 1, Fig. 4, para [0018], para [0035], discloses determining n-dimensional space (resultant vector) based on set of video files uploaded by social networking users, corresponding to sets of labels submitted to social network, and user interaction with video file); selecting a combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector (see para [0018], para [0021], discloses determining labels and user actions in a social networking system  for determining videos that fall within a region in dimensions in the n-dimensional space); and providing an indication of the entity and the action that corresponds to the combination that was selected (see para [0022], discloses determining vectors that are a threshold distance apart and adjusting algorithm based on users actions to determine allocation of regions of embedding spaces).
Ball/Zhang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ball to include a resultant vector from disclosure of Zhang. The motivation to combine these arts is disclosed by Zhang as “the number of dimensions used may be determined by the neural network based on optimizing the need to differentiate different types of audio files while reducing computational expense” (para [0039]) and including a resultant vector is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 9, and 16, Ball/Zhang teaches a method of claim 1, system of claim 8, and medium of claim 15.
Ball does not explicitly teach wherein storing, based on the log of actions, a vector in vector space for each of the entities, for each of the actions, and for each of the users comprises: for each of the entities related to the actions performed by the user, storing a respective vector of n-dimensions; for each of the actions performed by the user, storing a respective vector of n- dimensions; and for each of the users that performed the actions, storing a respective vector of n- dimensions.
Zhang teaches for each of the entities related to the actions performed by the user, storing a respective vector of n-dimensions (see Fig. 1, Fig. 7, para [0034], discloses label-specific vectors for embedding space); for each of the actions performed by the user, storing a respective vector of n- dimensions (see Fig. 7, para [0025-0026], discloses user interaction with content vectors of embedding space); and for each of the users that performed the actions, storing a respective vector of n- dimensions (see Fig. 7, para [0025], para [0028-0029], discloses user group vector of embedding space).

Regarding claims 3, 10, and 17, Ball/Zhang teaches a method of claim 1, system of claim 8, and medium of claim 15.
Ball does not explicitly teach wherein storing, based on the log of actions, a vector in vector space for each of the entities, for each of the actions, and for each of the users comprises: obtaining, based on the log of actions, training data that includes a plurality of positive samples and a plurality of negative samples, each positive sample representing an action performed by a user in relation to an entity as indicated by the log, each negative sample representing an action not performed by a user on an entity; and determining values for the vectors to increase distances between combinations of vectors for each set of user, entity, and action in the negative samples and combinations of vectors for users, entities, and actions in the vector space compared to distances between combinations of vectors for each set of user, entity, and action in the positive samples and a combination of vectors for users, entities, and actions in the vector space.
Zhang teaches obtaining, based on the log of actions, training data that includes a plurality of positive samples and a plurality of negative samples, each positive sample representing an action performed by a user in relation to an entity as indicated by the log, each negative sample representing an action not performed by a user on an entity (see para [0022, 0024-0025], discloses training data including user positive and negative feedback, indicating user interaction with viewing or not viewing video file); and determining values for the vectors to increase distances between combinations of vectors for each set of user, entity, and action in the negative samples and combinations of vectors for users, entities, and actions in the vector space compared to distances between combinations of vectors for each set of user, entity, and action in the positive samples and a combination of vectors for users, entities, and actions in the vector space (see Fig.4, para [0022], para [0029], discloses determining threshold values for vectors belonging to a region of a label in embedding spaces).

Regarding claims 4, 11, and 18, Ball/Zhang teaches a method of claim 1, system of claim 8, and medium of claim 15.
Ball further teaches wherein obtaining a log of actions performed by users in relation to entities comprises: obtaining multiple entries, where each entry indicates an action of the actions that a user of the users performed in relation to an entity of the entities (see Fig. 11, para [0124], discloses logged interaction between users of a social networking system including newsfeed interaction).

Regarding claims 5, 12, and 19, Ball/Zhang teaches a method of claim 1, system of claim 8, and medium of claim 15.
Ball does not explicitly teach wherein determining a resultant vector in the vector space based on a combination of the vector of the particular entity, the vector of the particular action, and the vector for the particular user comprises: for each dimension in the vector space, adding corresponding values for that dimension for the vector of the particular entity, the vector of the particular action, and the vector for the particular user.
Zhang teaches for each dimension in the vector space, adding corresponding values for that dimension for the vector of the particular entity, the vector of the particular action, and the vector for the particular user (see para [0005], para [0020], discloses determining a value of n for dimension of different vectors corresponding to neurons’ outputs for particular corresponding features).

Regarding claims 6, 13, and 20, Ball/Zhang teaches a method of claim 1, system of claim 8, and medium of claim 15.
Ball does not explicitly teach wherein selecting a combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector comprises: determining distances from the resultant vector to combinations of the vectors of the entities and the vectors of the actions; and determining that the combination of the one of the vectors of the entities and the one of the vectors of the actions has a smallest distance to the resultant vector of the distances of all the combinations of vectors and entities.
Zhang teaches determining distances from the resultant vector to combinations of the vectors of the entities and the vectors of the actions (see Fig. 4, para [0022], para [0039], discloses determining a threshold distance between vectors with different labels corresponding to dimensions); and determining that the combination of the one of the vectors of the entities and the one of the vectors of the actions has a smallest distance to the resultant vector of the distances of all the combinations of vectors and entities (see Fig. 4, para [0022], para [0024], different labels that have corresponding vectors that are less than a threshold distance apart corresponding to dimensions).

Regarding claims 7 and 14, Ball/Zhang teaches a method of claim 1 and system of claim 8.
Ball does not explicitly teach wherein selecting a combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector comprises: determining a n-dimensional shape that corresponds to the combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector, wherein the vector space corresponds to multiple different n-dimensional shapes; determining the vectors of the entities that are within the n-dimensional shape; for each of the vectors of the entities that are within the n-dimensional shape, determining distances of the resultant vector to combinations of the vector of the entity and the vectors of the actions; and selecting the combination of the vector of the entity and the vector of the action that has the shortest distance from the resultant vector.
Zhang teaches determining a n-dimensional shape that corresponds to the combination of one of the vectors of the entities and one of the vectors of the actions that is closest to the resultant vector, wherein the vector space corresponds to multiple different n-dimensional shapes (see Fig. 4, para [0020], para [0039], discloses determining n-dimensional shapes for regions that have labels in embedding space); determining the vectors of the entities that are within the n-dimensional shape (see Fig. 4, para [0039], discloses determining labels for n-dimensional regions); for each of the vectors of the entities that are within the n-dimensional shape, determining distances of the resultant vector to combinations of the vector of the entity and the vectors of the actions (see Fig. 4, para [0022], para [0039-0040], discloses determining threshold distances for n-dimensional regions for combination of labels and social networking sharing of video file); and selecting the combination of the vector of the entity and the vector of the action that has the shortest distance from the resultant vector (see para [0022], para [0035], discloses selecting a label-embedding space based on type of label, the label-embedding space having a n number of dimensions matching the number of dimensions of a vector).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Yellin et al. US Publication No. 2012/0198088.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159